Title: To Thomas Jefferson from William H. Cabell, 3 September 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond. Sept: 3. 1807
                        
                        I have the honor to forward Major Newtons letter of the 31st. of Augt. You will observe what he states with
                            respect to the conduct of some of the Boats of the British Squadron, in frequently coming near the shore, rowing in
                            different directions, as if with intention to land, & sometimes taking soundings of the Coast, and the entrance of
                            Lynhaven River—I have not thought that this conduct, improper & provoking as it certainly is, will justify me in
                            directing the use of force to punish or prevent it—I have therefore urged Major Newton to confine himself within the
                            instructions heretofore given for intercepting intercourse & for cutting off supplies—I have directed the men to be
                            supplied with Tents, Blankets, & all necessary Camp equipage, but have not given any instructions on the subject of
                            Clothes, as I am doubtful whether the Executive of the State possess the power. Permit me to ask whether such an expense
                            will be sanctioned by the General Government. I beg leave also to draw your attention to that part of the letter which
                            relates to the want of Gun Carriages, and a furnace for heating Balls at Fort Norfolk. As the expense which may be
                            incurred on these objects will be properly chargeable to the U. States, I have thought it my duty to consult you
                            previously to giving any orders on the subject. Believing, however, that a company of Artillery will be perfectly useless
                            without the knowledge of pointing & firing Cannon, which can only be acquired by practice, I have requested Major Newton
                            to indulge Capt: Nestell in his wish to practice his men in firing at a mark, taking care to confine him within such
                            limits that there shall be no unnecessary waste of the public Ammunition—I have also authorized Major Newton to employ
                            such persons as he may deem most proper for carrying on such intercourse with the Squadron as may become necessary; and
                            have particularly directed him to make such arrangements as will enable him to receive daily information from the Coast—The sealed letters of which he speaks, will be of course returned, unless the rule shall be complied with.
                        With the enclosed letter, I received another from Major Newton, of the same date, the only object of which
                            was to enclose three letters brought by Capt: Read from impressed seamen on board the Squadron. One is addressed to the
                            Governor of South Carolina, to whom I have forwarded it, with information of the manner in which I received it, and with a
                            request that it may have his attention—Another is addressed to Mary Jackson of this place, to whom I have forwarded it,
                            but, as yet, have heard nothing of its contents—The third, I take the liberty to enclose to you in the hope that you may
                            be enabled to put it into the proper channel to reach the person to whom it is directed—
                        I am with the highest respect Sir yr. Ob. St.
                        
                            Wm H: Cabell
                     
                        
                    